Citation Nr: 1026184	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  09-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, 
previously claimed as an undiagnosed disability due to exposure 
to herbicides.

3.  Entitlement to service connection for right eye meibomian 
gland dysfunction.


REPRESENTATION

Veteran represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Army from February 
1971 to February 1973, from January 1995 to April 1995, from 
November 2001 to February 2002, and from October 2003 to February 
2005.  This active duty service includes combat service in the 
Republic of Vietnam.  In addition, the Veteran had various 
periods of service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Huntington, West 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in pertinent part, denied the Veteran's 
claims for service connection for bilateral hearing loss, 
meibomian gland dysfunction and an unknown disability due to 
exposure to herbicides.

The Veteran withdrew his claims for service connection for a 
right shoulder disorder and for an undiagnosed illness due to 
exposure to environmental hazards during the Gulf War in a 
January 2010 letter.  Service connection for a psychiatric 
disorder was granted in an April 2010 Decision Review Officer 
(DRO) decision and a notice of disagreement objecting to the 
initial rating assigned for that condition has not been received.  
Therefore, only the issues listed on the title page are before 
the Board for its consideration.

In June 2010, subsequent to the issuance of the April 2010 
supplemental statement of the case (SSOC), the Veteran submitted 
evidence pertinent to the claim on appeal.  This evidence was not 
accompanied by a waiver of RO consideration, however, it is 
essentially duplicative of evidence previously considered, 
therefore the Board will proceed with consideration of the 
appeal.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for bilateral 
hearing loss and a skin disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.



FINDING OF FACT

There is competent evidence of a nexus between the Veteran's 
meibomian gland dysfunction and active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for meibomian 
gland dysfunction have been met.  38 U.S.C.A. §§ 101(24), 106, 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  

The VCAA is not applicable where further assistance would not aid 
a veteran in substantiating his claim.  Wensch v. Principi, 15 
Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2); VAOPGCPREC 5-
2004.  In view of the Board's favorable decision in this appeal 
on the issue of service connection for right eye meibomian gland 
dysfunction, further notice and assistance is unnecessary to aid 
the Veteran in substantiating this claim.




Service Connection Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Under 38 U.S.C.A. § 101(24), "active military, naval, or air 
service includes active duty, any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty."

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
ACDUTRA or injury incurred or aggravated by inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 
(West 2002).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as members 
of the Army National Guard or Air National Guard of any State.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. §§ 3.303(d), 
3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Meibomian Gland Dysfunction Service Connection

The Veteran contends that his current right eye condition is the 
result of the right eye stye he experienced in service.

A December 1970 service entrance examination was negative for any 
relevant abnormalities and the Veteran's vision was found to be 
20/20 bilaterally.  He denied suffering from eye trouble in an 
accompanying report of medical history (RMH).  A February 1971 
optometry clinic note found his naked vision to be 20/20 
bilaterally.  Eye trouble was denied in an August 1971 medical 
history questionnaire.

A January 1973 service discharge examination was negative for any 
relevant abnormalities and his vision was found to be 20/20 
bilaterally.  His remaining service treatment records were 
negative for any complaints, treatments or diagnoses of any eye 
condition.

A September 1977 National Guard enlistment examination was 
negative for any relevant abnormalities.  The Veteran's vision 
was found to be 20/20 bilaterally.  He denied suffering from eye 
trouble in an accompanying RMH.

National Guard examinations conducted in September 1981 and 
September 1985 National Guard examinations were negative for any 
relevant abnormalities.  The Veteran's vision was found to be 
20/20 bilaterally in both examinations.

A September 1989 National Guard retention examination was 
negative for any relevant abnormalities.  The Veteran's right eye 
vision was found to be 20/15 and his left eye vision was found to 
be 20/20.  Eye trouble was denied in an accompanying RMH.

A July 1993 National Guard examination was negative for any 
relevant abnormalities.  The Veteran's right eye vision was noted 
to be 20/18 and his left eye vision was noted to be 20/17.  Eye 
trouble was denied in an accompanying RMH.

An ocular internal hordeolum (stye) was noted to have occurred 
during a period of ACDUTRA in an August 1995 treatment note.

A September 1995 National Guard examination was negative for any 
relevant abnormalities.  The Veteran's right eye vision was noted 
to be 20/13 and his left eye vision was noted to be 20/18.  Eye 
trouble was denied in an accompanying RMH.

A July 2000 National Guard examination was negative for any eye 
abnormalities and the Veteran's right eye vision was found to be 
20/20 and his left eye vision was found to be 20/25.  He denied 
suffering from eye trouble or lack of vision in either eye in an 
accompanying RMH.

A September 2003 National Guard examination was negative for any 
eye abnormalities and his vision was found to be 20/20 
bilaterally.  His vision was noted to be better than 20/30 
bilaterally in a February 2004 vision screening.

A May 2005 National Guard medical assessment was normal.

An April 2007 VA eye examination reflects the Veteran's reports 
of a right eye hordeolum in 1995 and residual foreign body 
sensation which occurred approximately twice per week.  The 
feeling was reportedly temporal and sometimes central in the 
upper lid and without involvement of the left eye.  A history of 
eye injury, surgery or disease was denied.  His vision was found 
to be 20/20 bilaterally.  Physical examination was negative for 
proptosis, palpebral injections or pigment.  Mild capping of the 
meibomian glands was found.  Normal visual fields were noted 
bilaterally.  Following this examination, assessments of right 
eye physiological cupping and meibomian gland dysfunction were 
made.  The examiner opined that the Veteran's complaints of right 
eye irritation were due to the mild dysfunction of the glands in 
the eyelids of both eyes that produce the tears of the eye.  This 
was a common change in people's eyes and was related to the 
environment/humidity as well as poor facial/lid hygiene.  This 
condition was not affecting the Veteran's vision or visual field 
in either eye and was not a result of the previous stye in the 
right eye which was previously resolved, but was a likely 
underlying cause of the stye.

Complaints of right eye discomfort were noted in an April 2007 VA 
general medical examination.  The Veteran reported that this 
discomfort felt as if there was a grain in his right eye.  The 
reaction of his pupils to light and accommodations and gross 
visual field assessment were normal.  No other abnormality of the 
fundus, lids, eyebrows or conjunctivae were found.  The examiner 
noted that a review of the Veteran's claims file and medical 
records had been conducted.

The Veteran has a current disability as he has been assessed as 
suffering from right eye meibomian gland dysfunction.  Service 
treatment records establish that he suffered from a right eye 
stye during a period of ACDUTRA in August 1995.   In order for 
this current disability to be service-connected the competent 
medical evidence of record must establish a link between this 
condition and an active duty injury or disease.  38 U.S.C.A. 
§§ 101(24), 1110, 1131; Shedden and Hickson, both supra.

The August 2007 VA examiner opined that the right eye meibomian 
gland dysfunction, which the Veteran currently suffered from, was 
the underlying cause of his in-service right eye stye.  While the 
examiner also noted that this condition was common and may be the 
result of environmental conditions or poor hygiene, he did not 
indicate that the condition was a congenital or development 
defect for which service connection cannot be granted.  See 
38 C.F.R. § 3.303(c).  

Applying all reasonable doubt in favor of the Veteran, all the 
elements of service connection are met.  As such, the claim is 
granted.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for right eye meibomian gland 
dysfunction is granted.


REMAND

Under VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between a current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  The threshold for finding a link between 
current disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon, at 83.

The Veteran contends that he suffers from a current skin 
condition as a result of his exposure to herbicides in Vietnam.  
Seborrheic keratoses of the back and a "tag" on the right 
buttock were diagnosed during a November 2009 VA plastic surgery 
consultation.  An impression of a buttock polyp was shown in a 
September 1999 private treatment note.

An August 2007 VA Agent Orange examination reflected the 
Veteran's complaints of skin growths on his neck and buttocks for 
the past 10 years and determined that these benign neoplasms of 
the skin were not related to Agent Orange exposure but did not 
offer an opinion regarding direct service connection.  In light 
of this deficiency and the Veteran's reports of a continuity of 
symptomology beginning from his later periods of active duty 
service, a new VA dermatology examination is required to 
determine whether any of the Veteran's various skin disorders are 
the result of his active duty service.

The Veteran served in the West Virginia National Guard from 
approximately 1977 to 2005.  While it appears that some of his 
periods of ACDUTRA have been verified, it is not clear that all 
such periods have been reported and no periods of INACDUTRA have 
been reported.  The Board notes that the RO requested that the 
Veteran's unit verify all periods of service in its February 2007 
letter but did not receive a response.

VA audiological examinations conducted in March 2007 and March 
2010 addressed only whether the Veteran's current bilateral 
hearing loss was related to his periods of active duty or ACDUTRA 
service.  Once any additional dates of ACDUTRA and INACDUTRA are 
verified, a new VA audiological examination is required to 
determine whether his current bilateral hearing was related to 
acoustic trauma he may have experienced during any newly-verified 
periods of service.

Accordingly, the case is REMANDED for the following action:

1.  Make an attempt to obtain copies of the 
Veteran's Official Military Personnel File 
(OMPF) and/or Military Personnel Record 
Jacket (MPRJ) to ascertain and verify all 
periods of ACDUTRA and INACDUTRA in the 
National Guard.  The record shows he was 
serving in the A Troop 1/150 AR in 
Williamson, West Virginia.  In doing so, VA 
should contact the National Personnel Records 
Center (NPRC), Adjutant General of the State 
of West Virginia, and the Department of the 
Army.  

VA is reminded that it should continue 
efforts to procure the relevant records 
relating to the Veteran's National Guard 
service until either the records are 
received, or until it receives specific 
information that the records sought do not 
exist or that further efforts to obtain them 
would be futile.  To the best of it 
abilities, VA should make a list of the 
Veteran's actual periods of ACDUTRA and 
INACDUTRA in the National Guard and provide 
it to each of the VA examiners.  All efforts 
to verify these dates should be documented in 
the claims file.  Copies of all materials 
obtained should be associated with the file. 

2.  Following the completion of 1 above, 
afford the Veteran a VA examination in accord 
with Training Letter No. 10-02, at an 
appropriate VA medical facility.  The entire 
claims file, to include a complete copy 
of the REMAND, must be made available to 
the examiner designated to examine the 
appellant, and the report of examination 
should include discussion of the appellant's 
documented medical history and assertions.  
All appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

In accord with Training Letter No. 10-02, the 
examiner should specifically indicate, with 
respect to each ear, whether the Veteran 
currently has hearing loss to an extent 
recognized as a disability for VA purposes 
(i.e., an auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000 or 4000 
Hertz of 40 decibels or greater; or an 
auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech 
recognition scores using the Maryland CNC 
test of less than 94 percent).  

If any hearing loss disability is diagnosed, 
also with respect to each ear, the examiner 
should offer an opinion, consistent with 
sound medical principles, as whether it is at 
least as likely as not (50 percent or 
greater probability) that such disability is 
the result of injury or disease (to 
particularly include alleged in-service noise 
exposure) incurred or aggravated by (a) 
disease or injury during any period of active 
duty or active duty for training (ACDUTRA) 
during National Guard service; or (b) injury 
during a period of inactive duty for training 
(INACDUTRA) during National Guard service.  

The examiner should set forth all examination 
findings meeting the provisions of Training 
Letter No. 10-02, along with a complete 
rationale for the conclusions reached, in a 
printed report.

3.  Following the completion of 1 above, 
afford the Veteran a VA dermatology 
examination to determine whether any current 
skin disorder is related to active duty 
service.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the examiner 
designated to examine the appellant, and 
the report of examination should include 
discussion of the appellant's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings should 
be reported in detail.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that any current skin 
disorder had its onset during active duty 
service or is otherwise related to a disease 
or injury in active duty service, include 
exposure to herbicides.  The Veteran served 
in Vietnam and is therefore presumed to have 
been exposed to herbicides.

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be provided, 
the examiner should clearly state the 
reason(s) why.

4.  After completing the requested action, 
and any additional notification and 
development deemed warranted, readjudicate 
the claims remaining on appeal.  If any 
benefit sought on appeal remains denied, 
furnish the Veteran and his representative a 
supplemental statement of the case, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


